PER CURIAM:
Sofia Hassen Abubuker, a native and citizen of Ethiopia, petitions for review of an order of the Board of Immigration Appeals adopting and affirming the Immigration Judge’s denial of relief. Our review discloses that the petition for review was filed out of time. See 8 U.S.C.A. § 1252(b)(1) (West 2005) (establishing thirty-day time frame for filing petition for review).
We accordingly dismiss the petition for review for lack of jurisdiction. See Stone v. INS, 514 U.S. 386, 405, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.